UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6648


SHAUN WAYNE WILES,

                Plaintiff – Appellant,

          v.

JON E. OZMINT, Director of the South Carolina Department of
Corrections; ROBERT WARD, Director for the Division of
Operations of SCDC; JAMES SLIGH, Operations Coordinator for
the Division of Operations of SCDC; BERNARD MCKIE, Warden
of Kirkland Correctional Institution; DR. RUSSELL CAMPBLE,
Former Medical Director of SCDC; DR. MICHAEL BEINOR,
Current Medical Director of SCDC; DR. JOHN SOLOMON, Mental
Health Director of SCDC,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:09-cv-00634-CMC)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaun Wayne Wiles, Appellant Pro Se.     William Henry Davidson,
II, Joel Steve Hughes, Andrew Lindemann, DAVIDSON & LINDEMANN,
PA, Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Shaun Wayne Wiles appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint, and denying

reconsideration.         We   have   reviewed   the    record   and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         See Wiles v. Ozmint, No. 9:09-cv-00634-

CMC (D.S.C. Apr. 18, 2011; Feb. 9, 2011).               We deny the motion

for   appointment   of    counsel.     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       3